                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         FRANCISCA MORALEZ,                             Case No. 17-cv-03395-SK
                                   8                     Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9              v.                                        REGARDING PENDING MOTION
                                                                                            FOR LEAVE TO AMEND
                                  10         NEW ENGLAND INVESTMENT
                                             COMPANY, INCORPORATED,
                                  11                                                        Regarding Docket No. 47
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            On January 16, 2019, Plaintiff filed a motion for leave to file an amended complaint and

                                  14   noticed it for hearing on February 25, 2019. Pursuant to Northern District of California Local

                                  15   Rule 7-3(a), Defendant’s response was due by January 30, 2019. To date, Defendant has not filed

                                  16   an opposition brief. Accordingly, Defendant is HEREBY ORDERED TO SHOW CAUSE in

                                  17   writing by no later than February 19, 2019 why the Court should not grant Plaintiff’s motion

                                  18   unopposed.

                                  19            If Defendant seeks to file an untimely opposition brief, Defendant must submit a request to

                                  20   do so showing good cause for its failure to comply with the deadline required by the Local Rules,

                                  21   and must submit the proposed opposition brief along with the request. If Defendant fails to file a

                                  22   response to this Order to Show Cause by February 19, 2019, the Court will grant Plaintiff’s

                                  23   motion for leave to file an amended complaint as unopposed without further notice to Defendant.

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                   1   The Court VACATES the hearing date of February 25, 2019 and will reset the hearing at a later

                                   2   date, if necessary.

                                   3          IT IS SO ORDERED.

                                   4   Dated: February 11, 2019

                                   5                                                 ______________________________________
                                                                                     SALLIE KIM
                                   6                                                 United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
